DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Howison on 04-26-2022.
Claims are amended as follows:

PROPOSED AMENDMENTS:

1-15.	(Canceled) 

16.	(Currently Amended)	A method for operating a terminal in a wireless communication system, the method comprising:
receiving, from a base station, synchronization signals;
identifying a first time-frequency structure of a first demodulation reference signal for a master information block (MIB) based on information carried on the synchronization signals; 
receiving, from the base station, the first demodulation reference signal for the MIB based on the first time-frequency structure;
receiving, from the base station, configuration information for a second time-frequency structure of a second demodulation reference signal for physical downlink shared channel (PDSCH) by a higher layer signaling; and
receiving, from the base station, the second demodulation reference signal for PDSCH based on the configuration information.

17.	(Canceled)	

18.	(Currently Amended)	The method of claim 16, further comprising:
obtaining a subcarrier spacing of a synchronization signal based on the synchronization signal; and
determining a subcarrier spacing for the first time-frequency structure of the first demodulation reference signal as the obtained subcarrier spacing of the synchronization signal.

19.	(Previously Presented)	The method of claim 16, further comprising:
performing first channel estimation based on the received first demodulation reference signal;
obtaining the MIB based on a result of the first channel estimation;
performing second channel estimation based on the received second demodulation reference signal; and
obtaining data on the PDSCH based on a result of the second channel estimation.

20.	(Currently Amended)	The method of claim 16, 
wherein, when a subcarrier spacing for each resource element (RE) of the second time-frequency structure of the second demodulation reference signal is changed, a frequency-domain density and a time-domain density are maintained and a length of cyclic prefix (CP) is changed, 
wherein the frequency-domain density comprises frequency intervals between adjacent REs of downlink reference signals in a frequency-domain, and
wherein the time-domain density comprises time intervals between adjacent REs of downlink reference signals in a time-domain.

21.	(Currently Amended)	A method for operating a base station in a wireless communication system, the method comprising:
transmitting, to a terminal, synchronization signals;
transmitting, to the terminal, a first demodulation reference signal for a master information block (MIB) based on a first time-frequency structure, wherein the first time-frequency structure are identified based on information carried on the synchronization signals; 
transmitting, to the terminal, configuration information for a second time-frequency structure of a second demodulation reference signal for physical downlink shared channel (PDSCH) by a higher layer signaling; and
transmitting, to the terminal, the second demodulation reference signal for PDSCH based on the configuration information.

22.	(Canceled)	

23.	(Currently Amended)	The method of claim 21, further comprising:
configuring the first time-frequency structure of the first demodulation reference signal based on a subcarrier spacing of a synchronization signal. 

24.	(Previously Presented) The method of claim 21, further comprising:
transmitting the MIB with the first demodulation reference signal on a first channel; and
transmitting data on the PDSCH with the second demodulation reference signal on a second channel.

25.	(Currently Amended)	The method of claim 21, 
wherein, when a subcarrier spacing for each resource element (RE) of the second time-frequency structure of the second demodulation reference signal is changed, a frequency-domain density and a time-domain density are maintained and a length of a cyclic prefix (CP) is changed, 
wherein the frequency-domain density comprises frequency intervals between adjacent REs of downlink reference signals in a frequency-domain, and
wherein the time-domain density comprises time intervals between adjacent REs of downlink reference signals in a time-domain.

26.	(Currently Amended)	A terminal in a wireless communication system, the terminal comprising:
at least one transceiver; and
at least one processor operably coupled to the at least one transceiver, and configured to: 
	receive, from a base station, synchronization signals;
	identify a first time-frequency structure of a first demodulation reference signal for a master information block (MIB) based on information carried on the synchronization signals; 
	receive, from the base station, the first demodulation reference signal for the MIB based on the first time-frequency structure;
	receive, from the base station, configuration information for a second time-frequency structure of a second demodulation reference signal for physical downlink shared channel (PDSCH) by a higher layer signaling; and
	receive, from the base station, the second demodulation reference signal for PDSCH based on the configuration information.

27.	(Canceled)	

28.	(Currently Amended)	The terminal of claim 26, wherein the at least one processor is further configured to:
obtain a subcarrier spacing of a synchronization signal based on the synchronization signal; and
determine a subcarrier spacing for the first time-frequency structure of the first demodulation reference signal as the obtained subcarrier spacing of the synchronization signal.

29.	(Previously Presented)	The terminal of claim 26, wherein the at least one processor is further configured to:
perform a first channel estimation based on the received first demodulation reference signal;
obtain the MIB based on a result of the first channel estimation;
perform a second channel estimation based on the received second demodulation reference signal; and
obtain data on the PDSCH based on a result of the second channel estimation.

30.	(Currently Amended)	The terminal of claim 26, 
wherein, when a subcarrier spacing for each resource element (RE) of the second time-frequency structure of the second demodulation reference signal is changed, a frequency-domain density and a time-domain density are maintained and a length of a cyclic prefix (CP) is changed, 
wherein the frequency-domain density comprises frequency intervals between adjacent REs of downlink reference signals in a frequency-domain, and
wherein the time-domain density comprises time intervals between adjacent REs of downlink reference signals in a time-domain.

31.	(Currently Amended)	A base station in a wireless communication system, the base station comprising:
at least one transceiver; and
at least one processor operably coupled to the at least one transceiver, and configured to: 
	transmit, to a terminal, synchronization signals;
	transmit, to the terminal, a first demodulation reference signal for a master information block (MIB) based on a first time-frequency structure, wherein the first time-frequency structure are identified based on information carried on the synchronization signals; 
	transmit, to the terminal, configuration information for a second time-frequency structure of a second demodulation reference signal for physical downlink shared channel (PDSCH) by a higher layer signaling; and
	transmit, to the terminal, the second demodulation reference signal for PDSCH based on the configuration information.

32.	(Canceled)	

33.	(Currently Amended)	The base station of claim 31, wherein the at least one processor is further configured to configure the first time-frequency structure of the first demodulation reference signal based on a subcarrier spacing of a synchronization signal. 

34.	(Previously Presented) The base station of claim 31, wherein the at least one processor is further configured to:
transmit the MIB with the first demodulation reference signal on a first channel; and
transmit data on the PDSCH with the second demodulation reference signal on a second channel.

35.	(Currently Amended)	The base station of claim 31, 
wherein, when a subcarrier spacing for each resource element (RE) of the second time-frequency structure of the second demodulation reference signal is changed, a frequency-domain density and a time-domain density are maintained and a length of cyclic prefix (CP) is changed, 
wherein the frequency-domain density comprises frequency intervals between adjacent REs of downlink reference signals in a frequency-domain, and
wherein the time-domain density comprises time intervals between adjacent REs of downlink reference signals in a time-domain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476